Citation Nr: 0832904	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  05-31 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to December 
1969. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.

The Board notes that the veteran's original appeal also 
included a claim for service connection for diabetes 
mellitus.  By a rating decision dated September 2005, the RO 
granted service connection for diabetes mellitus.  In April 
2007, the veteran withdrew his appeal of the claim of service 
connection for post-traumatic stress disorder.  Thus these 
issues are no longer before the Board.


FINDINGS OF FACT

1.  The veteran has normal hearing bilaterally.

2.  The veteran's tinnitus was not incurred in service, nor 
was it related to any incident of service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or related to active 
service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2007).

2.  Tinnitus was not incurred in or related to active 
service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the veteran's claims of entitlement 
to service connection for hearing loss and tinnitus with 
respect to the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100 et. seq. (West 2003).  The requirements 
of the Veterans Claims Assistance Act of 2000 (VCAA) have 
been met.  There is no issue as to providing an appropriate 
form or completeness of the application.  VA notified the 
veteran in May 2004 and March 2006 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part the VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in their possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.


Analysis

The veteran contends that he has tinnitus and hearing loss 
resulting from his active service.

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when the speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 38 C.F.R. § 3.385 (2007).

Service medical records revealed that report of medical 
history and examination upon entrance into active service, 
both dated September 1967, did not note any complaints of ear 
trouble, hearing loss, or abnormalities of the ears.  
Additionally, the veteran's hearing was normal upon 
induction.  Service medical records are silent as to any 
complaints of hearing loss or tinnitus.  A report of medical 
history and examination upon separation, both dated November 
1969 similarly did not indicate any complaints of ear 
trouble, or hearing loss, and examination found normal 
hearing with no abnormalities of the ears.  Personnel records 
reflected an military occupational specialty (MOS) of 
gunner/light weapons infantry.

VA treatment records dated October 2004 noted occasional 
complaints of ringing in the ears, but normal hearing.

The veteran was afforded a VA examination of the ears in 
October 2005.  The veteran complained of intermittent high 
pitched ringing in both ears for the past two or three years, 
as well as having difficulty hearing people speak in large 
groups.  The examiner noted a history of military noise 
exposure, due to serving in the light infantry division and 
handling a mixture of weapons including, an M-14 rifle, 
mortars, and grenade launchers.  The veteran also reported 
occupational noise exposure due to working in a company that 
stamped sockets onto a board.  The examiner stated that it 
was unusual for a person to experience loud noise exposure 
and then develop intermittent ringing noise in the ears 35 to 
37 years later.  The examiner noted that it was possible that 
the tinnitus was related to a Eustachian tube dysfunction.  
The examiner stated he would provide an opinion after 
comprehensive hearing testing.  

The veteran was provided with a VA audiological examination 
in December 2005.  The audiological examination revealed 
thresholds of 10, 20, 20, 25 and 25 decibels at 500, 1000, 
2000, 3000 and 4000 Hertz, respectively, in the right ear, 
and thresholds of 15, 20, 25, 25 and 25 decibels at 500, 
1000, 2000, 3000 and 4000 Hertz, respectively, in the left 
ear.  Speech discrimination was 100 percent in the right ear 
and 96 percent in the left ear.  The examiner noted that the 
veteran had essentially normal hearing, bilaterally, with a 
mild loss noted at 8000 Hertz.  

A March 2006 addendum to the VA examinations noted gradually 
declining sensorineural hearing loss in both ears, becoming 
mild at 8000 Hertz.  The examiner opined that this was not a 
pattern of loss consistent with excessive exposure to 
military noise.  Additionally, the examiner opined that it 
was less likely than not that the veteran's intermittent, 
high-pitched ringing noise was related to his military noise 
exposure.

The veteran was afforded a RO hearing in April 2007.  During 
his hearing, he testified that he was exposed to noise as the 
result of his MOS during service, and that he did not wear 
hearing protection.  The veteran also attributed his current 
ringing of the ears to his training in which the whole 
company would have to discharge their weapons about every 
other night.  The veteran also stated that the ringing in his 
ears started slowly about 10 years ago but got consistently 
worse over time.  

VA treatment records dated March 2006 to April 2007 noted 
complaints of subjective tinnitus, but were silent as to any 
diagnosis of hearing loss.  

While the veteran complained hearing loss, there is no 
competent medical evidence showing the veteran has a current 
disability of hearing loss bilaterally.  The veteran's 
December 2005 audiological examination did not reveal 
impaired hearing for VA purposes of finding a current 
disability.  Specifically, the veteran's audiological 
examination did not show thresholds of 40 decibels or greater 
at 500, 1000, 2000, 3000, or 4000 Hertz, bilaterally; nor did 
any of the examinations show auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; nor did the examinations show 
when the speech recognition scores using the Maryland CNC 
Test of less than 94 percent.  See 38 C.F.R. § 3.385 (2007).  
Therefore the evidence does not show that the veteran has a 
current hearing disability.  In absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Additionally, while the veteran reported intermittent 
tinnitus at his October and December 2005 VA examinations, 
there is no objective medical evidence linking the veteran's 
tinnitus to active service.  There were no complaints of 
ringing in the ears on the separation examination, or at any 
point during service.  Moreover, the VA examiner stated that 
it was less likely as not that the veteran's tinnitus was due 
to military noise exposure.  Rather the examiner in his 
October 2005 examination report indicated that the tinnitus 
was possibly related to an Eustachian tube dysfunction.

The Board has considered the veteran's assertions in this 
appeal.  To the extent that he has asserted that his 
bilateral hearing loss and tinnitus are related to noise 
exposure during service, as a layperson without appropriate 
medical training and expertise, he simply is not competent to 
render a probative  opinion on such a matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
For these reasons, the veteran's own assertions as to the 
etiology of his conditions have no probative value.

As there is no competent evidence showing that the veteran 
incurred hearing loss or tinnitus during his active service, 
the Board must find that the preponderance of the evidence is 
against entitlement to service connection for hearing loss or 
tinnitus.  As there is not an approximate balance of positive 
and negative evidence regarding the merits of the appellant's 
claims that would give rise to a reasonable doubt in favor of 
the appellant, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5170(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


